Exhibit FORM 51-102F3 NATIONAL INSTRUMENT 51-102 MATERIAL CHANGE REPORT UNDER SECTION 7.1 OF NI 51-102 FILED VIA SEDAR Item 1. Name and Address of Company Olympus Pacific Minerals Inc. Suite 500 - 10 King Street East Toronto, Ontario M5C 1C3 Item 2. Date of Material Change A material change took place on March 23, 2009. Item 3. News Release On March 23, 2009, a news release in respect of the material change was released by telecopier through the facilities of Marketwire. Item 4. Summary of Material Change The material change is fully described in the Company's press release which is attached as Schedule "A" and is incorporated herein. Item 5. Full Description of Material Change A full description of the material change is contained under Item 4. Item 6. Reliance on Section 7.1(2) or (3) of National Instrument 51-102 The report is not being filed in reliance on section 7.1(2) or (3) of National Instrument 51-102. Item 7. Omitted Information No information has been omitted. Item 8. Executive Officer David A. Seton Chairman and Chief Executive Officer T: (416) 572-2525 Item 9. Date of Report March 26, 2009 SCHEDULE “A” NEWS RELEASE OLYMPUS INCREASES GOLD RESOURCES IN VIETNAM TO 1.61 MILLION OUNCES HIGHLIGHTS: • A 64% upgrade of Gold Resources at Bong Mieu East has increased total Resources in Vietnam to 1.61 million ounces, thus, doubling the Company’s Resource base in the last three years. • This upgrade brings Olympus’ total published Resources at the Bong Mieu Gold Property to 961,340 ounces. The Resources at the Phuoc Son Gold Property remain at 647,110 ounces. • A Preliminary Financial Assessment of Bong Mieu East is currently being undertaken and a recalculation of the Phuoc Son Resource is scheduled for mid-year following recent step-out drilling programs Toronto, March 23, 2009- Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF, and Frankfurt: OP6) (the "Company" or "Olympus") is pleased to report significant increases to the mineral resource at the Bong Mieu East Gold-Tungsten deposit as outlined in a Technical Report prepared by Terra Mining Consultants and Stevens & Associates (“TMC/SA”). The full text of the report is will be available on the Sedar website: (www.sedar.com) within 45 days of this Press Release. TMC/SA reviewed exploration results and resource calculations undertaken by Olympus staff and verified the results as accurately calculated and presented. The Bong Mieu property is located in the southeast corner of Quang Nam Province of central Vietnam, some 70 km south of the port city of Danang and 20 km southwest of the provincial capital Tam Ky. The property hosts four known gold deposits, - Ho Gan, Ho Ray, Thac Trang and Nui Kem. Bong Mieu East The TMC/SA report will focus on the Bong Mieu East and will undertake the auditing function for the Mineral Resource estimates prepared by Olympus staff, validating the block model tonnages and grades. TMC/SA classified the Resources using the CIMM standards as required by NI 43-101. Measured and Indicated Resource categories at Bong Mieu East are increased to 145,270 ounces (Measured Resources total 55,700 ounces and Indicated Resources total 89,580 ounces). Inferred Resources total 208,450 ounces. Using values of US$210/MTU for Tungsten and US$880/oz for gold, at Bong Mieu East, the value of the Tungsten and Fluorine credits contained within the deposit, give a contained gold equivalent in Measured and Indicated Resources of 170,110 ounces (Measured 32,340 ounces Indicated 52,380 ounces). The Inferred Resource is 85,390 ounces. The TMC/SA report reviews and compares historical resource estimates, estimation methodology and comparative estimates while detailing the methodology used to make the Resource Estimate summarize in the Table below: Tonnes (t) Au W Au Category (g/t ) (ppm) Equivalent Ounces Measured 876,100 1.98 1,227 88,040 Indicated 1,765,600 1.58 986 141,950 Measured+Indicated 2,641,700 1.71 1,066 229,990 Inferred 4,663,000 1.39 609 293,840 Data Analysis and Resource Calculation Methodology The statistical analyses and block model calculation methodology used by Olympus and detailed in the TMC/SA report are listed in that report. • A 10 g/t Au top cut and 0.5g/t lower cutoff were employed throughout. • Densities for calculating tonnage were 1.97 g/cm3 for the oxidized ore and 2.81 g/cm3 for fresh ore. • Block models were created in Gemcom. The mineralized zone wire frames were filled with 2m x 2m x 2.0m model cells • The Mineral Assay, and Service Co. Ltd. (MAS Laboratory) located in Bangkok, Thailand, performed assays using the Fire Assay method on 50 grams of prepared sample. The Thailand Departments of Industrial Works and Ministry of Industry certify the MAS laboratory. Olympus Pacific Minerals Inc., as first mover in Vietnam, is positioned to become a leading gold producer and explorer in Southeast Asia. Olympus is committed to its vision of producing gold from its reserves, making major discoveries in the region and increasing shareholder wealth. OLYMPUS PACIFIC MINERALS INC. David A.
